67 N.Y.2d 809 (1986)
Gregory J. Lloyd et al., Appellants,
v.
Town of Wheatfield, Respondent.
Court of Appeals of the State of New York.
Argued February 7, 1986.
Decided March 20, 1986.
Roger J. Niemel for appellants.
F. Warren Kahn for respondent.
Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER and TITONE concur; Judge HANCOCK, JR., taking no part.
*810MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
The damages sought by plaintiffs, for purely economic loss, are too speculative as a matter of law to sustain plaintiffs' causes of action and the complaint, therefore, was properly dismissed (see, Tobin v Grossman, 24 N.Y.2d 609, 615-616 [citing Battalla v State of New York, 10 N.Y.2d 237, 242]; cf. Friedland v Myers, 139 N.Y. 432, 435 [damages may be recovered provided that they are proximate in effect, neither speculative nor uncertain in character and were reasonably foreseen as a consequence of the wrong]). Accordingly, we need not decide *811 whether the decision of defendant's building inspector involved discretionary or ministerial conduct (see, Rottkamp v Young, 21 AD2d 373, affd on opn below 15 N.Y.2d 831).
Order affirmed, with costs, in a memorandum.